EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nicholas Mesiti on 2/16/21.
The application has been amended as follows: 
In The Claims
	Claim 1, line 34, “tenth transistor” has been changed to --tenth high voltage transistor--.
	Claim 1, line 38, “ninth transistor” has been changed to --ninth high voltage transistor--.
	Claim 1, line 38, “tenth transistor” has been changed to --tenth high voltage transistor--.
	Claims 2, 3, and 6 have been canceled.
	Claim 11, line 38, “tenth transistor” has been changed to --tenth high voltage transistor--.
	Claim 11, line 42, “ninth transistor” has been changed to --ninth high voltage transistor--.
	Claim 11, line 42, “tenth transistor” has been changed to --tenth high voltage transistor--.

Reasons For The Above Changes
The changes in claims 1 and 11 are necessary to correct the antecedent basis in the claims.  The cancelation of claims 2, 3, and 6 are necessary because these claims do not read on the elected specie, and these claims cannot be depended (directly or indirectly) on the amended independent claim 1.

REASONS FOR ALLOWANCE
Claims 1, 4, and 8-11 are allowed.
Claims 1 and 11, as amended, are allowed because claims 1 and 11 have been amended to include all the limitations of allowable claim 7 including all the limitations of intervening claim 5.  Thus, claims 1 and 11, as amended, are allowed because the prior art of record fails to disclose or suggest a level shift circuit including a complementary signal generating unit; a high voltage pulse generating unit comprising a first transistor, a second transistor, a first high voltage transistor, a second high voltage transistor, a first phase inverter, a first delay, a second phase inverter and a second delay; and a shift and latch unit; wherein the shift and latch unit comprising a first shift branch, a second shift branch, and a sub-latch unit; wherein the first shift branch comprises a fifth high voltage transistor and a nigh high voltage transistor, and the second shift branch comprises a sixth high voltage transistor and a tenth high voltage transistor with the connections and operations as recited in the claims.
Claims 4 and 8-10 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842